DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The examiner has added new prior art to the rejection below (which is taken from the recently filed IDS), hence this rejection is made FINAL.
The newly added prior art dovetails with the AAPA in that they both teach tracking various “quality of experience” data/signals.  The AAPA explicitly teaches the concept of QoE while Zaixin teaches tracking literally any/all signals between the UE and base station.
NOTE that the applicant does NOT provide any definition as to what the QoE data is or can be, hence that concept is broad and reads on many, many different signals/data.   The examiner asks, “what QoE data is being collected?”

2.  As stated in the NFOA, the examiner notes that a more favorable outcome may occur if the applicant amends as follows:
Independent claim + claim 61 + claim 82
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 59-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art and further in view of Zaixin CN 10159410
claim 59, AAPA teaches a method, performed by a source network node operative in a wireless communication network, of transferring service of a terminal to a target network node, wherein the source network node has a Quality of Experience (QoE) Measurement configured for the terminal, the Qoe Measurement implemented as a trace session in the source network node by a Measurement Initiating node,  (AAPA below teaches the network/RAN sending a QoE measurement request to the UE for it to begin to measure QoE in its network area), 
The current RAN-specific measurements are focused on radio related issues, and do not consider the end-user quality of the application being used.  Another purpose of the work item(s) is to use the Radio Resource Control (RRC) protocol to start the measurements and to transmit the result back from the terminal. The 35 resulting file should be possible to extract in RAN, as the possible improvements will be done in RAN and there might be different operators for RAN and other parts of the network. The measurements are initiated towards RAN by either a QoE Measurement request from the core network (CN) or from the network subset responsible for operations,1 WO 2018/150249 PCT/IB2017/058474administration and management (OAM). The QoE Measurement request contains an area where the terminal should perform the measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal    (Background, pages 1-2) 
The purpose of the work item(s) is to start measurements in a terminal, such as a User Equipment (UE), to collect information about the quality of streaming services used in the terminal.   (Background, pages 1-2) 
Another purpose of the work item(s) is to use the Radio Resource Control (RRC) protocol to start the measurements and to transmit the result back from the terminal.  (Background, pages 1-2) 
Handoff is taught here > During relocation of servicing a terminal from a source network node to a target network node - e.g., UTRAN Serving Radio Network Subsystem (SRNS) Relocation, and in the future Inter-RAT Handover when UMTS, LTE and/or NR all support QoE - it is assumed that the QoE15 measurements should continue by the terminal.    (Background, pages 1-2)
Trace Information is taught here > The QoE configuration is sent either from OAM to RAN, or from CN to RAN. Besides the QoE dash configuration file, the IP address, and collecting area, there is also trace session 25 control information sent to RAN - in particular, to the terminal's serving node, also referred to as a base station (eNB in LTE; gNB in NR).  (Background, pages 1-2)
Characterized by: 
in response to a pending transfer of service of the terminal from the source network node to a target network node, sending trace session information related to the QoE Measurement to the target network node (AAPA teaches sending the QoE and Trace Session data to both the serving node and the target node):
SENT TO SERVING NODE:  The QoE configuration is sent either from OAM to RAN, or from CN to RAN. The QoE dash configuration file, the IP address, and collecting area are sent to RAN - in particular, to the terminal's serving node    (Background, pages 1-2) 
SENT TO ANOTHER/TARGET NODE:  Further there is a need to feedback to the OAM or the node that initiated the QoE 20 measurement, e.g., Serving GRPS Support Node (SGSN) or the serving RNC, that the terminal with QoE measurement activated has been transferred to another serving node (e.g., new eNB or a serving node in a different RAN).   (The “another serving node” called the “new eNB” and/or “a serving node in a different RAN” is interpreted as the TARGET NODE).  (Background, pages 1-2) 
Also see:  In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node  (Background, pages 1-2)
Trace Sesssion information sent to the source/target:  During relocation of servicing a terminal from a source network node to a target network20 node… Besides the QoE dash configuration file, the IP address, and collecting area, there is also trace session 25 control information sent to RAN - in particular, to the terminal's serving node, also referred to as a base station (eNB in LTE; gNB in NR). During relocation or handover, the trace session information is not known by the target serving node. Further there is a need to feedback to the OAM or the node that initiated the QoE measurement, e.g., Serving GRPS Support Node (SGSN), that the terminal with QoE measurement activated has been transferred to another30 serving node (e.g., new eNB or a serving node in a different RAN). 
Further there is a need to feedback to the OAM or the node that initiated the QoE measurement, e.g., Serving GRPS Support Node (SGSN), that the terminal with QoE measurement activated has been transferred to another30 serving node (e.g., new eNB or a serving node in a different RAN). 
In order to allow the QoE measurement to continue, the trace session must be managed so it can be transferred smoothly from the source node to the target node, and so that the trace session can be managed in the new target node.   (Background, Pages 1-2)

 But is silent on
receiving from the target network node, feedback indicating whether the QoE Measurement will be continued or terminated; and 
notifying the Measurement Initiating node whether the QoE Measurement will be continued by the terminal or terminated following the transfer of servicing the terminal from the source to the target network node.  
NOTE that the AAPA does consider that after relocation/handoff, relevant parameters (eg. QoE parameters) must be transferred from source to target node AND THEN allowing QoE management to be managed by the TARGET NODE – ie. to allow the Target to decide to continue with QoE measuring or not:
In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node, allowing25 the QoE measurement to be managed in the target network node.  (Background, pages 1-2) 
	


At least Zaixin CN 10159410 (See TRANSLATION provided in the IDS) teaches a “tracking session” and “..all signaling in the radio access network and core network…related to the user can be collected into a statistical application for analysis”
Para #4:  With the development of mobile communication networks, the scale of the network has gradually increased, and network fault location and troubleshooting have become increasingly difficult.  The entire network signaling tracking of user equipment is to track the specified user identity, such as the International Mobile Subscriber Identity (IMSI) or International Mobile Equipment Identity (IMEI) corresponding to the user equipment (UE, User Equipment) All signaling in the radio access network and core network, distributed or existing in different network elements and related to the user can be collected into a statistical application for analysis.  
Para’s #5 to #6 below teaches that a tracking session can sometimes FAIL when roaming OR when handed off:
Para #5:  In the prior art, the entire network tracking of user equipment is usually initiated from the network elements of the core network, for example, by the home subscriber server (HSS, Home Subscriber Server) or the mobility management entity (MME, Mobility Management Equipment). The related signaling is used to activate the tracking session on the lower- level network element or the target network element, so as to realize the synchronization of the tracking session of the user equipment across the network.
In order to achieve synchronization of user equipment tracking sessions across the entire network, when the user equipment is handed over, that is, when switching from the source base station to the target base station, the target base station must also activate the tracking session for this user equipment. The base station sends a handover request message carrying a tracking activation cell. The tracking activation cell carries a tracking reference number corresponding to the user ID, and the tracking reference number is unchanged during a tracking session. After receiving the handover request message, the target base station activates the tracking session of the user equipment according to the tracking activation information element, so as to realize the synchronization of the tracking session of the user equipment throughout the network.
Para #6:  The inventor found that when the user equipment is handed over, the target base station fails to activate the tracking session due to the current system resources or the number of currently activated tracking sessions exceeds the specification limit, etc., and the tracking session synchronization of the entire network of the user equipment cannot be realized..
Lastly, Para’s #44 to #45 teaches that the network receives (feedback) information regarding the tracking session (which is AFTER the handoff), hence there UE is handed off and there is feeback to the network/MME regarding if there is active tracking occuring or not:
Para #44:   The mobility management entity receives the path switching request signaling sent by the base station, and obtains the user identification of the user equipment according to the link identification carried in the path switching request signaling, and then determines whether the user equipment has an active tracking session according to the user identification.
Para #45:  When determining that the user equipment has an active tracking session, send a tracking activation information element to the base station, where the tracking reference number in the tracking activation information element corresponds to the user identification of the user equipment.
As seen above, there is the possibility that the QoE (eg. session tracking of various/all signaling parameters) may transfer over to the target base station after handoff OR they might fail (which reads on the claim limitation of continuing or failing at continuing the QoE tracking).
NOTE that from the “other perspective”, ie. when tracking/QoE fails, that is also taught by Zaixin in Para #48:
The second embodiment of the tracking session synchronization method of the present invention can solve the problem that the source base station fails to activate the tracking session due to system failure or other reasons. When the user equipment is switched to the target base station, the source base station cannot change the tracking activation cell required to activate the tracking session. It is sent to the target base station, which leads to the technical problem that the target base station cannot realize the synchronization of the whole network tracking session of the user equipment.
In the embodiment of the present invention, the tracking activation information element is sent to the target base station after the handover is successful, and the target base station can activate the tracking session for the user equipment according to the tracking activation information element, thereby realizing synchronization of the tracking session of the user equipment throughout the network.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that it receives from the target network node, feedback indicating whether the QoE Measurement will be continued or terminated AND notifying the first Measurement Initiating node whether the QoE Measurement will be continued by the terminal or terminated following the transfer of servicing the terminal from the source to the target network node, to provide the ability for the Target to inform the network that it can/cannot support UE QoE measurements (ie. they will continue or will be terminated).

As per claims 60, 62, 66 and 68, the combo teaches claim 59/65 wherein the transfer of service of the terminal from the source network node to the target network node (ie. a Serving Radio Network Subsystem (SRNS) relocation, etc.).   (The AAPA teaches relocation/handoff from source to target and Zaixin teaches handoff, which reads on , ie. an SRNS is a handoff where the UE moves from a source to a target)

As per claims 61 and 67, the combo teaches claim 59/65 wherein the handover is an inter-RAT handover wherein the target network node operates according to a different Radio Access Technology than the source network node (The AAPA teaches the other RAN can be “..a serving node in a different RAN..”, See Background pages 1-2, which is interpreted as an Inter-RAT handover since its not an INTRA-RAT handoff)  .
Note that Maejima (US 2010/0081428 – See PTO 892), pertinent but not cited, teaches handoff from different RATS/Access Points and between different protocols/technologies (See Figure 3):
 [0014] FIG. 4 is a signal flow diagram illustrating handover of a VoIP call from a WiFi network to a cellular network according to embodiments of the invention.
Even Soliman (US 2014/0146691 – See IDS), pertinent but not cited, teaches inter-RAT handoff among different RATS and technologies:
 [0006] In mobile communication networks, multiple co-located radio technologies and multiple co-located carriers will typically be deployed requiring efficient inter-radio technologies (inter-RAT) and inter-frequency handover mechanisms and radio resource management to retain better quality of service. Inter-RAT handover enables the mobility between E-UTRAN and other technologies such as WCDMA, GSM, and cdma2000.


As per claims 63, 69, 75 and 78, the combo teaches claim 59/65/74/77 wherein sending traces session information relating to the QoE Measurement from the source network node to the target network node comprises routing the trace session information/parameters through a Core Network (CN) of the wireless communication network (The AAPA teaches the QoE configuration is sent from various places to the target, ie. mobile to serving node, to Core Network (CN), to the target node).  
The QoE configuration is sent either from OAM to RAN, or from CN to RAN  (Background pages 1-2)       Examiner’s NOTE:	 CN is core network

	
As per claims 64, 70, 76 and 79, the combo taches claim 59/85/74/77 wherein receiving feedback indicating whether the QoE Measurement will be continued or terminated from the target network node comprises receiving feedback from the Core Network (CN), which the target network node sent to the CN (See Zaixin (previous citings above) who teaches terminating OR keeping the on-going QoE session   




As per claim 65, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and Zaixin does perform the method of  “receiving QoE Measurement parameters related to the QoE Measurement from the source network node”, “determining whether to continue the QoE Measurement after the transfer” and “sending to the source network node, feedback indicating whether the QoE Measurement will be continued or terminated” as are found in claim 59 (where these same limitations are found in claim 59).  



As per claim 71, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and Zaixin 



As per claims 72 and 81, the combo teaches claim 71/80 further characterized by, prior to managing the trace session at the target network node, sending to the source node modified trace session information for the source network node to send to the target network node.  
The AAPA teaches that the source (or network/RNC) will send QoE data to the target before the handoff while Zaixin  teaches that the target node can continue with OR terminate the QoE measuring (depending upon its capabilities) and Schmidt teaches using/sending Trace information to the target (and other nodes).  Hence one skilled sees that the Qoe/Trace would be sent PRIOR TO a handoff whereupon the Target will then decide about continuing/terminating QoE/Trace measurements.

As per claim 73 and 83, the combo teaches claim 71/80 further characterized by, after the transfer of service of the terminal from the source to the target network node, deactivating the trace session at the target network node.
The AAPA teaches that the source (or network/RNC) will send QoE data to the target before the handoff while Zaixin  teaches that the target node can continue with OR terminate the QoE measuring (depending upon its capabilities) and Schmidt teaches using/sending Trace information to the target (and other nodes).  Hence one skilled sees that AFTER the handoff, the Target will then decide about continuing/terminating QoE/Trace measurements.

As per claim 74, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and Zaixin 

As per claim 77, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and Zaixin does perform the method of  “receiving QoE Measurement parameters related to the QoE Measurement from the source network node”, “determining whether to continue the QoE Measurement after the transfer” and “sending to the source network node, feedback indicating whether the QoE Measurement will be continued or terminated” as are found in claim 59 (where these same limitations are found in claim 59).  
Furthermore, the examiner notes that a “a transceiver operative to exchnage wireless messages with the terminal and other network nodes AND processing circuitry operatively connected to the transceiver” are both found in the prior art from claim 59  (See AAPA, pages 1-2 that teach a mobile terminal and RAN/RNC which inherenlty require a transceiver to send/receive data/messages/calls.  The AAPA also teaches that the network can send messages/requests to the mobile device AND that the mobile can receive, process and respond to these messages/requests, ie. to process a QoE request and peform the measurements).

As per claim 80, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and Zaixin 
Furthermore, the examiner notes that a “a communication circuitry operative to exchange wireless messages with other network nodes AND processing circuitry connected to the communications circuitry” are both found in the prior art from claim 59  (See AAPA, pages 1-2 that teach a mobile terminal and RAN/RNC which inherenlty require a transceiver to send/receive data/messages/calls.  The AAPA also teaches that the network can send messages/requests to the mobile device AND that the mobile can receive, process and respond to these messages/requests, ie. to process a QoE request and peform the measurements).


As per claim 82, the combo teaches claim 80 wherein the Measurement Initiating node does not participate in the transfer of service of the terminal (The AAPA teaches that the Network/RNC/BTS are involved in the handoff, not any other devices such as the Measurement Initiating Node), and wherein the modified trace session information is sent to the source network node in a handshaking message (The AAPA teaches a REQUEST message from the RAN/Source (eg. currently serving BTS) and a RESPONSE from the Terminal to that request, which is/are interpreted as “handshaking message(s)” since it is a request/response-type process, which is known as a “handshake” in the art)
The measurements are initiated towards RAN by either a trace request from the core 
network (CN) or from the network subset responsible for operations, administration and 
management (OAM). The trace request contains an area where the terminal should perform the10 measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area.    
A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal. The dash file contains configuration data for the terminal, e.g., duration of the measurements and what data that should be collected. The current approach assumes that the configuration file is included as a container in an RRC message.15 When the terminal has completed the measurement collection, it sends a result file back to the RNC in another RRC message containing a result container. When the RNC has received the result file, it forwards it to a trace collector entity (TCE) where the contents of the dash file can be retrieved. The trace session is managed and maintained by a Measurement Initiating node.  (Background, Pages 1-2) 




Allowable Subject Matter
The examiner notes that a more favorable outcome may occur if the applicant amends as follows:
Independent claim + claim 61 + claim 82



Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2-8-2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414